DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 6 are objected to because of the following informalities: claim terminologies in claims 5 and 6 vary from what is set forth in independent claim 1, from which both these claims depend; specifically, claim 1 sets forth the limitation “an expanded orientation”, while claims 5 and 6 refer to the limitation as “an expanded configuration”.  It is strongly suggested that all claim terminology remain consistent throughout all the claims in order to avoid confusing/lack or clarify; and in the instant case, it is suggested that the limitation of “an expanded configuration” in claims 5 and 6 be amended to state “the expanded orientation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, which sets forth the limitations of “a contracted orientation” and “a matrix”, on the second to last line of the claim; are these limitations the same as the “contracted orientation”, first set forth on line 2 of independent claim 1, and the “biodegradable matrix”, first set forth on line 4 of independent claim 1. If so, it is suggested the above mentioned limitations, on the second to last line of claim 5, be amended to state “the contracted orientation” and “the biodegradable matrix”, in order to keep claim terminology consistent and avoid confusion.
Regarding claim 6, which recites the limitation “the adjustable coupling” on line 2, there is insufficient antecedent basis for this limitation in the claim; additionally, it is also unclear how this limitation is part of/relates to the final structure of the claimed cell therapy device.  In order to overcome this rejection, it is suggested claim 6 depend from claim 5 (which sets forth the limitation of an adjustable coupling and describes how it relates to the final structure of the claimed device), instead of depending from claim 1.
the contracted orientation” and “the expanded orientation”, in order to keep claim terminology consistent and avoid confusion.
Regarding claim 8, which recites the limitations “the couplings” on line 2, and “the folded” on line 3; there is insufficient antecedent basis for these limitations in the claim.  In order to overcome the rejection it is suggested the limitation on line 2 be amended to state “the adjustable couplings”, and the limitation on line 3 be amended to state “a folded”. 
Regarding claim 9, which recites the limitation “the sidewall panels” on lines 2-3, there is insufficient antecedent basis for this limitation in the claim; additionally, it is also unclear how this limitation is part of/relates to the final structure of the claimed cell therapy device.  In order to overcome this rejection, it is suggested claim 9 depend from claim 5 (which sets forth the limitation of sidewall panels and describes how they relate to the final structure of the claimed device), instead of depending from claim 1.
Regarding claims 10 and 11, which recite the limitation “each sidewall panel” on line 3 of both claims, however this limitation is found to be indefinite since it is unclear how it is part of/relates to the final structure of the claimed cell therapy device.  In order to overcome this rejection, it is suggested claims 10 and 11 depend from claim 5 (which sets forth the limitation of sidewall panels and describes how they relate to the final structure of the claimed device), instead of depending from claim 1.
the distal triangular part” and “the proximal triangular part”, in order to keep claim terminology consistent and avoid confusion.
Regarding claim 14, which sets forth the limitations of “a contracted orientation” on the second to last line of the claim, and “an expanded orientation” on the last line of the claim; are these limitations the same as the “contracted orientation”, first set forth on line 2 of independent claim 1, and the “expanded orientation”, first set forth on line 3 of independent claim 1. If so, it is suggested the above mentioned limitations be amended to state “the contracted orientation” and “the expanded orientation”.
Regarding claim 17, which recites the limitation “the therapeutic factor” on line 2; there is insufficient antecedent basis for this limitation in the claim.  In order to overcome this rejection, it is suggested claim 17 depend from claim 16 (which sets forth the limitation of a therapeutic factor), instead of depending from claim 1.

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
It is further to be noted that the claimed invention of the current application at hand is “An intravascular cell therapy device”, and only the claimed structure of the inventive device, i.e. the intravascular cell therapy device, bears patentable weight; other devices and their 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Looi et al. (US PG Pub. 2008/0138378), hereinafter Looi, in view of Johnson et al. (US PG Pub. 2015/0086607), hereinafter Johnson.
Regarding claims 1 and 2, Looi discloses an intravascular cell therapy device (10), for example illustrated in Figure 13G, comprising a scaffold (12) that is radially adjustable between 

    PNG
    media_image1.png
    415
    803
    media_image1.png
    Greyscale

	However, Johnson teaches an intravascular cell therapy device, in the same field of endeavor, which comprises a matrix/polymer substrate provided on at least a portion of a scaffold/stent, wherein the matrix/polymer substrate is an electrospun biodegradable polymer mesh which degrades in a vascular environment, illustrated in Figure 6 ([0018] & [0024], Lines 15-19); electrospun mesh/scaffolds are ideal matrices for cell seeding/culturing ([0003], Lines 7-10), and biodegradable polymer materials allow for slow degradation while the body rebuilds native tissue and eventually is completely resorbed, thereby not requiring removal and/or having a foreign body/material permanently implanted in the body ([0024], Lines 1-8).

Regarding claim 3, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12), in a deployed orientation, comprises a conical distal part (CDP), illustrated in Figure 13G and modified figure 13G, above.
Regarding claim 4, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12), in a deployed orientation, comprises a conical distal part (CDP) and a cylindrical proximal part (PP), illustrated in Figure 13G and modified figure 13G, above (Looi: [0060], Line 7).
Regarding claims 5 and 6, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12) comprises a plurality of sidewall panels (38b) arranged around a longitudinal axis of the scaffold, and adjustable couplings (37b) between the panels (38b) configured for adjustment/biased between the contracted orientation and/into the expanded configuration, illustrated in Figures 12A-12C (Looi: [0076]), and in which each sidewall panel (38b) comprises the matrix/polymer substrate suitable for seeding with cells (5), illustrated in Figures 14A and 14B (Looi: [0064], Lines 13-15 & [0081], Lines 1-3).
Regarding claim 7, Looi in view of Johnson disclose the intravascular cell therapy device of claim 5, wherein Looi further teaches the couplings (37b) between the sidewall panels (38b) are adjustable between an inwardly folded configuration when the scaffold is in a contracted orientation, illustrated in Figure 12B, and an unfolded extended orientation when the scaffold is in an expanded orientation, illustrated in Figure 12C.
Regarding claim 9, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches sidewall panels (SWP) have a generally triangular shape, illustrated in Figure 13G and modified figure 13G, above; and though it is not specifically disclosed that the scaffold (12) is conical shaped, Looi does state that the scaffold (12) “can comprise any shaped structure” and that it can be non-symmetrical (Looi: [0060], Lines 9-12). Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate shape for the scaffold, of the intravascular cell therapy device of Looi in view of Johnson, including it having a conical shape, since Looi discloses that the scaffold can comprise any shape; and a change in form/shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.
Regarding claims 10 and 11, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the scaffold (12) has a conical distal part (CDP) and a cylindrical proximal part (PP), illustrated in Figure 13G and modified figure 13G, above (Looi: [0060], Line 7), and in which each sidewall panel comprises a distal triangular part (DTP) and a proximal rectangular part (PRP) and in which a distal triangular part (DTP) and proximal rectangular part (PRP) of the sidewall panels are integrally formed, illustrated in Figure 
Regarding claim 12, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches and the scaffold (12) is configured for transluminal delivery and vascular deployment using a balloon (54) catheter (56), illustrated in Figures 12A-12C (Looi: [0076], Lines 1-9).
Regarding claims 13-15, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches an elongated delivery catheter (56) for delivery of the scaffold (12), illustrated in Figure 12A; and though all the limitations set forth for the delivery catheter are not specifically taught by Looi, as mentioned above, only the claimed structure of the final inventive device, i.e. the intravascular cell therapy device, holds patentable weight, and all other structure is considered to the extent that it further defines the final structure of the intravascular cell therapy device.  Thus, inasmuch as only the final structure of the inventive device/intravascular cell therapy device bears patentable weight, Looi in view of Johnson disclose all the structural limitations set forth for the final structure of the intravascular cell therapy device, which would be capable of being, i.e. has the physical structural ability to be, delivered/implanted by said elongated delivery catheter, and therefore Looi in view of Johnson anticipates the claims.
Regarding claim 16, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the matrix is seeded with cells capable of producing a therapeutic factor (Looi: [0026]).
Regarding claim 17, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the therapeutic factor is selected from growth factors, biopharmaceutical products, and/or proteins, nucleic acids (Looi: [0026]; [0027] & [0064]).
Regarding claim 18, Looi in view of Johnson disclose the intravascular cell therapy device of claim 1, wherein Looi further teaches the cells are proangiogenic cells (Looi: [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774